Citation Nr: 1127899	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  01-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbosacral strain for the period on and after May 23, 1995.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left foot and great (first) metatarsal joint injury residuals.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from October 1988 to October 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an September 1992 rating decision of the Cleveland, Ohio, Regional Office (RO) which established service connection for lumbosacral strain; assigned a 10 percent evaluation for that disability; and established service connection for left foot and great (first) metatarsal joint injury residuals; assigned a noncompensable evaluation.   In August 1993, the RO increased the evaluation for the Veteran's lumbosacral strain from 10 percent to 20 percent, and the left foot and metatarsal joint injury residuals from noncompensable to 10 percent disabling.  In November 1995, the RO increased the evaluation for the Veteran's lumbosacral strain from 20 to 40 percent and effectuated the award as of May 23, 1995.  

In July 2003, the Board, remanded the issues of the Veteran's entitlement to an evaluation in excess of 20 percent for his lumbosacral strain for the period prior to May 23, 1995; an evaluation in excess of 40 percent for his lumbosacral strain for the period on and after May 23, 1995 and an initial evaluation in excess of 10 percent for his left foot and great (first) metatarsal joint injury residuals to the RO for additional action.  In April 2006 the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In July 2006, November 2007 and again in July 2009 the Board remanded the claims.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   The case has been returned to the Board and is ready for further review.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have ankylosis of the lumbar spine, pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, or incapacitating episodes having a total duration of at least 6 weeks during a 12 month-month period.  

2.  The Veteran's left foot disability is manifested by pain, stiffness and swelling, and is productive of an overall disability picture that cause no more than moderate impairment of the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5292, 5295 (effective prior to Sept. 23, 2002); DC 5293 (effective Sept. 23, 2002); DC 5237 (effective Sept. 26, 2003). 

2.  The criteria for a disability rating in excess of 10 percent for left foot and great (first) metatarsal joint injury residuals are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5284 (2010). 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.   

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records and he was afforded VA examinations.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

While a Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

A Low Back Disability

The Evidence

The Veteran was examined by VA in August 1995.  The examiner noted that an MRI dated in October 1993 showed mild broadbase herniated disc at L5, S1. The Veteran reported having numbness of both legs on prolonged sitting.  Neurologic examination showed propulsion was mildly impaired.  He could bend forward at the waist from 0-45 degrees, and back 0-5 degrees.  Left and right bending were to 25 degrees.  There was marked tenderness in the right sacroiliac joint with muscle tightness of the lumbosacral paravertebral muscles on the right.  Reflexes were 1+ in the lower extremities.  The diagnosis was, right sacroiliac strain with MRI evidence of ruptured infravertebral disc between the L5 and S1 with sensory neuropathy to the foot of L4, L5 and S1 distribution.  

In November 1995, the RO increased the Veteran's rating from 20 to 40 percent disabling under DC 5295, effective from May 23, 1995.  The Veteran disagreed with that determination and this appeal ensued. 

VA examined the Veteran in June 1996.  It was noted that the Veteran ambulated well and that there was no lumbosacral muscle tenderness.  Motion was noted as follows: flexion to 90 degrees; backward extension to 30 degrees; and lateral flexion to 35 degrees; and rotations to 35 degrees.  Sensory and motor were intact.  X-rays of the lumbar spine dated in June 1996 show a normal lumbar study.  The pertinent diagnosis was, history of lumbosacral sprain.

VA examined the Veteran in August 1996.  The claims file was reviewed.  He complained of back pain and right leg pain, with numbness, tingling and paresthesias.  Examination showed lumbosacral tenderness and soreness as well as pain with motion.  He could flex to 40 degrees and extend and rotate to 20 degrees.  He could raise on his heels and his toes.  He had diminished sensation in the lateral aspect of the right leg with reflexes and strength being symmetric.  X-rays dated in August 1996 showed degenerative changes with posterior bulging at the L5-S1.  The diagnosis was, lumbosacral strain with lumbar disc disease and right sciatica.  

VA outpatient treatment records show that in October 1998, the Veteran complained of back pain and back spasms.  Examination showed paraspinal muscle tightness with limited motion.  In November 1998, he complained of spasms, and paraspinal spasms was the diagnosis.  In January 1999, the Veteran reported falling and he complained of back pain.  Spasms and tenderness were noted.  

The Veteran was examined by VA in May 2000.  He complained of back pain.  Examination showed tenderness and soreness across the back.  There was no increased kyphosis or scoliosis.  Flexion was to 40 degrees with pain; bending and rotation were to 30 degrees with pain throughout the motion.  He could raise on his toes and onto his heels.  Straight leg raising was negative and reflex, strength and sensation were symmetric.  Lumbosacral strain was diagnosed. 

VA outpatient records show that in February 2001, the Veteran complained of back pain.  Examination showed moderate right lumbar paraspinal tenderness with limited range of motion.  Straight leg raising was positive on the right at 60 degrees.  There were no motor or sensory deficits appreciated in the lower extremities.  The finding was, exacerbation of chronic low back pain.  

In August 2008, the Veteran was examined by VA.  The claims file was reviewed.  He complained of back pain, stiffness, decreased motion, weakness and fatigability as well as back spasms.  Flexion was to 40 degrees with pain; extension was to 30 degrees; right and left lateral flexion and right and left lateral rotation were to 20 degrees with pain.  There was no additional loss with repetitive use.  There were no incapacitating episodes in the last 12 months.  X-rays of the lumbar spine showed minimal narrowing of the L5-S1.  Examination showed tenderness right and left and tightness on the right.  There were no abnormal neurological findings.  The diagnosis was, chronic lumbar strain with degenerative disc disease.  

A September 2008 VA peripheral nerves examination report shows that the Veteran reported having pain radiating from the low back to his legs.  Deep tendon reflexes were 2+ in the lower extremities.  Sensation was intact.  There was no muscle wasting or atrophy.  It was noted that the joints were not affected.  The diagnosis was, normal nerve exam.  A September 2008 VA joints examination shows complaints of pain with stiffness, weakness and fatigability.  Flexion was to 45 degrees, with pain; extension was to 10 degrees, with pain; right and left lateral flexion was to 40 degrees with pain at the extremes; and right and left lateral rotation were to 30 degrees with pain at the extremes.  There was no additional limitation on repetitive motion.  It was noted that the Veteran has flare-ups.  Examination showed some objective evidence of painful motion and tenderness with no spasms or weakness.  He denied any incapacitating episodes within the past 12 months.  The diagnosis was, lumbosacral recurrent strain with degenerative disc disease.  

The Veteran was examined by VA in January 2011.  The claims file was reviewed.  He complained of pain, aching, tenderness and soreness.  He also reported having right leg pain with numbness, tingling and paresthesia.  He could flex to 40 degrees; extend to 0 degrees; left and right lateral flex and left and right lateral rotate to 20 degrees.  He had spasm and tenderness of the lumbar spine and pain with motion.  Sensorimotor examination was normal.  There was no incapacitation.  Lumbosacral strain and herniated L5-S1 disk with degenerative disk disease were diagnosed.

Discussion

The Veteran seeks a higher rating for his service-connected lumbar spine disorder.  His disorder is currently evaluated as 40 percent disabling under DC 5237.  

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) and limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, a 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a 60 percent evaluation for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral strain and degenerative arthritis of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoraolumbar spine and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 140 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. Fourth, each range of motion should be rounded to the nearest 5 degrees.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

In the case at hand, the Veteran is already rated at the maximum assignable evaluation of 40 percent under Diagnostic Codes 5292 and 5295.  In addition, the medical evidence shows that he retains substantial useful motion.  Therefore, a higher rating is not warranted on the basis of unfavorable ankylosis.  

Although the Veteran has disc disease, the medical evidence does not demonstrate the presence of radicular symptoms in either lower extremity nor does it show the presence of persistent symptoms compatible with sciatic neuropathy with characteristic pain and other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  The above noted evidence fails to show a medical finding of a neurological disorder of the lower extremities.  Therefore, the Board finds that neither a higher rating under Diagnostic Code 5293 (2002) nor a separate compensable rating under Diagnostic Code 8520 is warranted.  

Moreover, the medical evidence shows that the disability is not productive of incapacitating episodes (as defined above) having a total duration of at least 6 weeks during a 12 month-month period pertinent to this claim so as to warrant an increased rating under either Diagnostic Code 5293 (effective September 23, 2002) or Diagnostic Code 5243 (effective September 26, 2003).  There is no other potentially applicable diagnostic code that provides for an increased evaluation for the Veteran's service-connected low back disability.

With respect to the Veteran's claim, the Board has also considered his lay statements that his disability is worse.  His statements focus primarily on his level of pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

In this case, the Veteran is competent to report symptoms related to pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Next, under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, the Board is not required to assign a separate rating for pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board recognizes the limitations that the Veteran has as a result of his lumbar spine disability, but the current rating contemplates these limitations.  Further, the regulations are written to consider pain in the first instance.  Therefore, the Veteran's pain complaints are anticipated by the regulations. Therefore, an evaluation in excess of 40 percent is not warranted.

As such, the Board finds the medical records to be more probative of the Veteran's level of disability than his subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  The evidence does not support the finding of a higher rating at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

A Left Toe Disorder

The Veteran claims that his left toe disorder warrants a higher evaluation than currently assigned.  He has been assigned a 10 percent evaluation for the disorder under DC 5284.  Under that Code, a 10 percent rating is assigned for moderate injury while 20 and 30 percent ratings are assigned for moderately severe and severe foot injuries, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  All of these codes have been considered to determine which code provides the Veteran's service-connected left foot disorder the most appropriate disability rating.  

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating, regardless of whether the condition is unilateral or bilateral, indicates it is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  Higher ratings are assigned for more severe pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5277 rates bilateral weak foot.  A minimum rating is 10 percent and the underlying condition is to be rated otherwise.  This is characterized by a systematic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  

Diagnostic Code 5278 for claw foot (pes cavus) provides for a maximum 50 percent disability rating when there is bilateral marked contraction of plantar fascia with a dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A maximum 30 percent disability rating is assignable when the preceding symptoms are unilateral.  A 30 percent disability rating may also be assigned when there is a tendency toward bilateral dorsiflexion of all toes, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 20 percent disability rating is assignable when the preceding symptoms are unilateral.  A 10 percent disability rating is assignable when the great toe is dorsiflexed, there is some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, either bilaterally or unilaterally.

Further, Diagnostic Code 5279 for Metatarsalgia, anterior (Morton's Disease) provides for a maximum evaluation of 10 percent, whether the disability is unilateral or bilateral.

Diagnostic Code 5280 provides for a 10 percent disability rating for unilateral hallux valgus with resection of the metatarsal head, or severe enough to be equivalent of amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5280.

Diagnostic Codes 5281, 5282 and 5283 apply to disabilities involving hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283). 

Arthritis due to trauma (Diagnostic Code 5010) is rated as degenerative arthritis (Diagnostic Code 5003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. Degenerative arthritis (hypertrophic or osteoarthritis) where established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints and two or more minor joint groups and there is occasional incapacitating exacerbation.  Id.  A compensable rating can be assigned where there is arthritis and some limitation of motion.  Id.

The Board observes that the words "severe," "moderately severe," and "moderate" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mathematical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary (1988).  "Severe" is generally defined as "of great degree: serious."  Id.   

The Evidence

The Veteran was examined by VA in April 1992.  He complained of some MP joint pain, aching, soreness and tenderness in the MP joint.  Examination showed he could heel and toe walk and squat without difficulty.  There was pain and tenderness over the MP joint of the great toe.  The finding was, residual injury left foot.  

The Veteran was examined by VA in June 1993.  He complained of his left foot hurting and swelling.  There was a limitation of movement of all of the left toes on flexion.  Motion of the metatarsophalangeal joints was 0-35 degrees.  The finding was, residual of left foot injury, with limitation of motion of the left toes on flexion.  

The Veteran was examined by VA in June 1996.  X-rays of the left foot showed no significant bone or joint abnormality.  The finding was history of injury left first metacarpophalangeal joint. 

In May 2000, the Veteran underwent a VA examination.  He reported having some aching, pain, soreness, and tenderness over the top of the left great toe.  Examination of the left foot showed a little tenderness and soreness over the bunion over the MP joint of the great toe and a little bit of dorsal spurring.  It was noted that he had excellent motion in the toe.  There was no stiffness and no other problem identified with the foot.  X-rays showed no abnormality.  The finding was, residual injury, left foot with bunion.  

The Veteran was examined by VA in August 2008.  The claims file was reviewed.  He reported having pain, stiffness and weakness in the great left toe.  He had a normal gait.  It was noted that he could not stand on his toes due to great left toe pain.  The left toe was tender to palpate at the dorsal and lateral aspect of the left great toe.  There were no callouses.  The examiner noted slightly limited dorsiflexion of the left great toe MPJ at 0-50 degrees.  There was no additional limitation of motion following repetitive use.  The Veteran stated that he could walk 1/4 mile and stand for 15-20 minutes.  There was evidence of abnormal weight bearing with lateral wear on the left shoe.  Neurological and vascular were intact.  X-rays showed mild degenerative change involving the first MTP joint.  The diagnosis was, residual injury left hallux.  

The Veteran was examined by VA in January 2011.  The claims file was reviewed.  He complained of left foot pain, and stiffness, soreness and tenderness over the great toe MP joint of the left foot.  He reported having no treatment and no orthotics.  He noted that he could do his normal job, but prolonged standing bothers his foot.  Examination showed a little bit of tenderness and soreness over the MP joint of the left foot.  The Veteran could stand and walk normally.  There was normal weight bearing.  The finding was, residual injury, left foot, first metatarsal.  


Discussion

The Board finds that the evidence does not support a higher rating for this disorder beyond 10 percent at any time during the appeal period.  Under Diagnostic Code 5284, mildly severe disabilities warrant a 10 percent disability rating, moderately severe disabilities warrant a 20 percent disability rating, and severe disabilities warrant a 30 percent disability rating.  The evidence does not show that the Veteran has more than mildly severe manifestations.  The Board observes that a higher 40 percent evaluation is not for application under Diagnostic Code 5284 because such a rating would necessitate loss of use of the left foot, which has not been shown.  The Board finds no other provision that is more appropriate for rating the Veteran's service-connected left foot disability.  

It is noted that the Veteran has been noted to have decreased motion of the great left toe and degenerative arthritis has been diagnosed.  However, the X-ray evidence interpreted in the 2008 VA feet examination showed minimal degenerative arthritis of the first MTP joint.  The evidence did not reveal involvement of two or more major joints or two or more minor joints, as contemplated in Diagnostic Code 5003.  Thus, a rating under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)  

In this case, the Veteran does not demonstrate symptoms compatible with moderately severe or severe disability of the left great toe.  The examinations reveal that it is essentially normal in its function.  He has had no treatment and uses no orthotics.  He could do his normal job.  His major complaint is pain. Thus, a rating in excess of 10 percent is not for application under Diagnostic Code 5284.  The Board has considered whether distinct facts show that different ratings are warranted during different periods of time, however, the evidence does not support the assignment of a rating in excess of 10 percent at any point in time covered by this claim.  

Moreover, the Veteran does not exhibit pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe or malunion of the tarsal or metatarsal bones, that has been connected to the service-connected disability, such that rating in excess of 10 percent under any of those codes would be appropriate in this case. 

The Veteran's assertions have been considered.  The Veteran is certainly competent to report his symptoms, and there is no reason to doubt his credibility in this regard; however, the Veteran does not possess the requisite medical expertise necessary to provide an opinion requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  He is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.   

Next, under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, the Board is not required to assign a separate rating for pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board recognizes the limitations that the Veteran has as a result of his disability, but the current rating contemplates these limitations.  Further, the regulations are written to consider pain in the first instance.  Therefore, the Veteran's pain complaints are anticipated by the regulations.  Therefore, an evaluation in excess of 10 percent is not warranted at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999);

As such, the Board finds the medical records to be more probative of the Veteran's level of disability than his subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Extra Schedular

The Board has also considered whether referral for extraschedular consideration is suggested by the record for the disabilities on appeal here.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating. 

In the case at hand, there is no objective evidence that either disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his lumbar spine disability or his left foot disability that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned.  


ORDER

A disability evaluation in excess of 40 percent for the Veteran's lumbosacral strain for the period on and after May 23, 1995 is denied.

An initial disability evaluation in excess of 10 percent for the Veteran's left foot and great (first) metatarsal joint injury residuals is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As previously noted, the Veteran has raised a claim for entitlement to total disability based on individual unemployability (TDIU) and his increased rating claims include this theory of entitlement.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  (See, May 2001 letter).  Further he has noted that he has been involved with VA vocational rehabilitation.  His vocational rehabilitation folder has not been associated with the record.  Therefore, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issues to the AOJ for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-assist notice letter in compliance with 38 C.F.R. § 3.159 notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.  

2. Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.

3.  Attempt to obtain any and all VA vocational rehabilitation training and education (VRT) records pertaining to the Veteran.  All efforts to obtain these records should be fully documented and a negative response should be provided if no records exist.  The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159(e).

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to TDIU.  All applicable laws and regulations should be considered.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case that summarizes the pertinent evidence and fully cites the applicable legal provisions.  The Veteran should be 
afforded an opportunity to respond before the case is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


